          Case 1:19-cv-09545-ALC-SN Document 29 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                6/1/2020
 RAMOS,

                                     Plaintiff,
                                                               1:19-cv-09545 (ALC)
                        -against-
                                                               ORDER
     TH
 175      STREET LAUDROMAT, ET AL.,

                                    Defendant.

ANDREW L. CARTER, JR., United States District Judge:

          The Court is in receipt of Defendant's letter dated May 21, 2020, advising the Court that

the Parties have reached a settlement in this matter. ECF No. 28. The parties are directed to file

the proposed settlement and a joint memorandum of law, not to exceed 10 pages, explaining why

the proposed settlement is fair and reasonable and otherwise does not raise any of the concerns

cited by the Second Circuit in Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir.

2015). The proposed settlement and accompanying memorandum shall be filed no later than

June 26, 2020.

SO ORDERED.

Dated:       June 1, 2020
             New York, New York

                                                              ANDREW L. CARTER, JR.
                                                              United States District Judge
